Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of Group I, claims 17-29 in the reply filed on 12/20/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 30-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/20/2021.
Claim 26 is objected to because of the following informalities:  
	In claim 26, line 2, it would appear that “drives” should be “drivers” for consistency with the specification (element “11”).
	Appropriate correction is required.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17 and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Massoptier-David et al. (US 2019/0202156).
	Massoptier-David discloses an apparatus for manufacturing tires comprising a tire building drum having plural turn-up fingers (20) couplable to a drive (30) outside the drum (e.g. paragraph [0066]) and two slide rings (16 and/or 18) that couple the fingers to the drive.  Further, the fingers are couplable to the drive and controlled thereby both in a stationary state of the drum as well as during rotation of the drum - note esp. paragraph [0063].  This anticipates claim 17.  As to claim 27, the turn-up fingers are guided by relative movement of 16 .  
Claim 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Massoptier-David (US 2019/0202156).
	As to claims 18-19, Massoptier-David suggests that the engagement/coupling/shape between the forks 32, 34 and ribs 17, 19 is such that they are operable even when the shaft/ribs are rotating, i.e. they do not prevent the rotation but further details are not provided.  As including a bearing is an extremely well-known mechanical expedient to ensure movement between two surfaces is allowed with minimum friction, it would have been obvious to include a rotatable bearing (that would absorb forces in all directions) at the rotatable coupling between the forks 32, 34 and ribs 17, 19 to ensure that the desired rotation ability is not prevented or restricted by minimizing the friction therebetween, only the expect and predictable results being achieved with inclusion of a such a well-known machine element.  
Claims 20-22 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Massoptier-David (US 2019/0202156) as applied to claim 17 above, and further in view of Oldenburg et al. (DE 102006012026).
	As to claim 20, Massoptier-David does not further detail the drum other than indicating that it includes radially expandable grooves for the beads and elements of the generally known type for shaping (paragraph [0047]).  Oldenburg discloses a similar drum that includes turn-up fingers (2) operable by an external drive (1) as well as radially movable bead clamping elements (10) and suggests that the drum include axially movable left and right drum halves and a center part (paragraphs [0008]-[0009]).  To configure the drum of Massoptier-David with axially 
	As to claim 21, Massoptier-David teaches a controlled external motor driven drive (30) but does not further characterize it as a “servo drive”.  Oldenburg also externally drives the turn-up fingers and teaches that the motion thereof is controlled by servo motors for precise programmed control thereof (paragraph [0011]).  To use a servo drive to control the external drive (30) of Massoptier-David would therefore have been obvious with an expectation of providing precise control thereof.  
	As to claim 22, Massoptier-David couples the turn-up fingers to the drive with a rib on the slide rings and groove on the drive.  Oldenburg is directed to a similar external drive (1) for moving turn-up arms and illustrates the rib on the drive and groove on the slide rings.  To alternatively provide the groove on the slide rings in Massoptier-David (instead of on the drive) would have been an obvious functionally equivalent alternative in view of this teaching and provide only expected and predictable results.
	As to claim 28, Massoptier-David discloses that the drum includes radial extendable circumferential receiving grooves for the beads (paragraph [0047]) which would seem to suggest the presence of core clamping devices but further details are not provided.  Oldenburg is directed to a similar drum with externally driven turn-up fingers and specifically suggests providing core clamping devices (10).  Providing core clamping devices would therefore have been obvious to ensure that the bead cores are stably held during building and turn-up.  
	As to claim 29, in Massoptier-David, the turn-up fingers are guided by relative movement of 16 and 18 through link guide (28) to guide/control the movement and force of the turn-up fingers - e.g. paragraphs [0072]-[0074], [0083]-[0085], the control thereof being specified by the control member 48 and control programming (paragraph [0067]).  It would have been readily apparent and obvious that the core setting distance would be specified and dictated by the drum settings (i.e. the distance of the core clamping devices from one another) during the turn-up process and further, such would certainly be capable of at least being equal to this distance in a subsequent building process.  
Claims 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Massoptier-David (US 2019/0202156) in view of Oldenburg et al. (DE 102006012026) as applied to claim 20 above, and further in view of Tejima et al. (JP 2017-100293).
	As to claim 23, Massoptier-David indicates that the drive can includes separately driven motors (paragraph [0079]), thereby allowing different control but control to specifically synchronize movement is not specifically described.  Tejima is also directed to a tire building apparatus with an external drive (2) of turn-up fingers and likewise suggests that two different motors can be used for the drive and that they are synchronized to move in the opposite directions (paragraph [0033]).  To synchronize the two separate motors would therefore have been obvious and provide only expected and predictable results.
	As to claim 26, Massoptier-David discloses that the drives are movable toward and away from the arms/base for coupling/uncoupling (paragraph [0065]).  
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Massoptier-David (US 2019/0202156) as applied to claim 17 above, and further in view of De Graaf et al. (US 2020/0108577).
	As to claims 24-25, Massoptier-David does not further detail the drum other than indicating that it includes radially expandable grooves for the beads and elements of the generally known type for shaping (paragraph [0047]).  De Graaf is also directed to a tire building drum with turn-up fingers and suggests that it is known and desirable to provide operability in both a flat building method and a crown building method, it further being known to provide the building machine with an ability to interchange a drum with another drum of a different type so that the same tire building machine can carry out different building operations on different drums (paragraphs [0039], [0052], [0054]).  Guided by this teaching, it would have been obvious to configure a tire building machine such as in Massoptier-David with appropriate drives to be operable with different drums as well as both crown and flat tire construction methods for the advantage of increased flexibility and utility of the same machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220. The examiner can normally be reached Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
March 25, 2022